Endicott, J.
The statute provides that whoever receives or aids in the concealment of stolen goods, knowing the same to have been stolen, shall be punished. Gen. Sts. c. 161, § 43. *142The ruling at the trial was correct. There was evidence that the defendant received the eye-glasses from Daniels, knowing them to have been stolen, and aided Daniels in their concealment. That he did this as a friendly act to Daniels, without any benefit or intent to receive benefit himself, is immaterial.

Exceptions, overruled.